DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 2014/0099542) in view of Cui et al. (US 2016/0164081).
	In ¶’s 9, 10 and 51 to 53, Niwa et al. teach preparing lithium ion secondary battery electrode involving preparing a slurry of silicone in an appropriate solvent, including methanol; and then heat threatening and polymerizing the silicone with acrylic monomers to form silicone-acrylic graft copolymer.
	While Niwa et al. doesn’t teach that the silicon-methanol dispersion is etched with hydrofluoric acid before the polymerization step, in ¶’s 34 and 35, and Example 1, Cui et al. teaches etching silicon particles with hydrofluoric acid to increase surface roughness of the silicon particles before silicon-silane coupling step, in order to ease silicon-acrylate polymerization process, and to prevent rapid capacity decrease and poor cycle performance of silicon anode containing li-ion batteries (See ¶ 4, 6, 38 and 41).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to etched the silicon-methanol dispersion with hydrofluoric acid before the acrylic monomers polymerization step of Niwa et al., in order to obtain the advantages taught by Cui et al., motivated by a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE